Case 6:21-cv-00357-JCB Document 3 Filed 09/10/21 Page 1 of 5 PageID #: 22
                                                                                      Electronically Submitted
                                                                                           8/10/2021 2:59 PM
                                                                                    Gregg County District Clerk
                                                                                    By: Debbie Kinney ,deputy


                                           2021-1379-CCL2
                                      NO.


 CITY OF GLADEWATER,                                         IN THE DISTRICT COURT
                •                        Plaintiff
                                                           COUNTY COURT at LAW 2
 V.                                                                JUDICIAL DISTRICT

 UNION PACIFIC RAILROAD COMPANY,
                            Defendant.                       GREGG COUNTY,TEXAS


             PLAINTIFF'S ORIGINAL PETITION FOR CONDEMNATION


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW,the City of Gladewater,Plaintiff("Gladewater"), and files this its Original

Petition for Condemnation against Defendant Union Pacific Railroad Company ("Defendant"),

and would show the Court as follows: .

                                               I.

                               DISCOVERY CONTROL PLAN

       1.     Discovery is intended to be conducted under Level 2 ofRule 190 ofthe Texas Rules

ofCivil Procedure,ifthis administrative condemnation proceeding becomes a civil cause ofaction.



                                         PLAINTIFF

       2.     Plaintiff City of Gladewater is a Texas home-rule municipality.

       3.     Gladewater has the power, pursuant to Section 251.001 of the Texas Local

Government Code and Article II, Section 8, of the Charter of the City of Gladewater, to exercise

the power of eminent domain.




PLAINTIFF'S ORIGINAL PETITION FOR CONDEMNATION — Page 1
Case 6:21-cv-00357-JCB Document 3 Filed 09/10/21 Page 2 of 5 PageID #: 23




                      LAND TO BE CONDEMNED AND USE OF LAND

         4.     Gladewater has determined that it is in the public interest to acquire nine tracts of

property within the City that it currently leases from Defendant. The tracts are intended be used as

they are under the current lease: as a public park, for parking, and for restroom facilities.

         5.     The tracts are described in the attached Appendix A.

                                                    IV.

                                        OWNER OF LAND

         6.     There is one owner of the Land in the Real Property Records of Gregg County,

Texas.

         7.     The name of the owner is the Union Pacific Railroad Company. The Union Pacific

Railroad may be served by serving its resident agent for service of process: CT Corporation

System, 350 N. St. Paul Street, Dallas, Texas 75201.

                                                    V.

                                    LIENHOLDERS ON LAND

         8.     After diligent review of the Real Property Records of Gregg County, Texas,

Gladewater did not find any lienholders on the land.

         9.     Gladewater reserves the right to amend the Petition in order to add any lienholders

that are discovered after filing of the petition.

                                                    VI.

                                       UNABLE TO AGREE

         10.    On October 27,2020, the City of Gladewater made a bona fide offer to acquire the

property involved herein. The Defendant rejected the City's offer. On July 23, 2021, Gladewater




PLAINTIFF'S ORIGINAL PETITION FOR CONDEMNATION — Page 2
Case 6:21-cv-00357-JCB Document 3 Filed 09/10/21 Page 3 of 5 PageID #: 24




made a final offer to acquire the property involved herein. The Defendant rejected that offer.

Gladewater and the Defendant are unable to agree on the proper compensation for the property to

be taken. Therefore, it became necessary to file this condemnation proceeding.

        1 1.    Gladewater has provided the Defendant with a copy ofthe Texas Landowner's Bill

of Rights as required by Chapter 402 of the Texas Government Code and Chapter 21 of the Texas

Property Code.

                                            PRAYER

        WHEREFORE, PREMISES CONSIDERED, Gladewater requests that three

disinterested freeholders ofGregg County,Texas, be appointed as special commissioners,to assess

damages and file their decision as provided by law to the end that Gladewater may have a final

judgment or decree of condemnation vesting in the City of Gladewater fee title to the above-

described land, a writ of possession, costs of suit, and such other and further reliefto which it may

be justly entitled.

                                                  Respectfully submitted,



                                                    Ronald D. Stutes
                                                  Ronald D. Stutes
                                                  State Bar Number 19452600
                                                  rstutes@wilsonlawfirm.com

                                                  Wilson, Robertson & Cornelius, PC
                                                  909 ESE Loop 323, Suite 400
                                                  Tyler, Texas 75701
                                                  903-509-5000
                                                  Fax 903-509-5094

                                                  Attorneys for Plaintiff City of Gladewater




PLAINTIFF'S ORIGINAL PETITION FOR CONDEMNATION — Page 3
Case 6:21-cv-00357-JCB Document 3 Filed 09/10/21 Page 4 of 5 PageID #: 25




                            APPENDIX
                               A




PLAINTIFF'S ORIGINAL PETITION FOR CONDEMNATION — Page 4
Case 6:21-cv-00357-JCB Document 3 Filed 09/10/21 Page 5 of 5 PageID #: 26




                                                                                                                                         est"
                                                                                                                                     .
                                                                                                                                     -
                                                                                                                                     LEASE AREA:7,500 SCLFT.
                                                                                                                                       -
                                                                                                                                        14.
                                                                                   Adalr
                                                                            LEASE AREA:20,670   San-.
                                                                                                          ,
                                                                                           AREA:. 20;670 SCLFT.H.
                                                                                                              „frie
                                                                                                        I LEASE AREA: 19,358 SOFT.
                                                                                                                    ••
                                                                                                                                                                  NOTE: BEFORE YOU BEGIN ANY WORK. SEE
                                                                                                                                                                  AGREEMENT FOR FIBER OPTIC PROVISIONS.
                                                                                                                                                                               EXHIBIT "A"
                                                                                                                                                               UNION PACIFIC RAILROAD COMP*1v
                                                                                                                                                                      GLADENATER. GREGG COUNTY. TX
                                                                                                                                                                        M.
                                                                                                                                                                         , . 103.1 - MINEOLA SUB.
                                                                                                                                                                             14P-TP/TX/V-6/S4
                                                                                                                                                                               SCALE: 1' =200'
                                                                                                                                                                           OF.710E OF REAL ESTATE
                                                                                                                                                                      OMAHA. NEBRASKA DATE: 10-15-2019
                                                                                                                                                                              USE FILE: 1279-60
